Mb. Justice Gbeen,
dissenting.
I am not able to agree with the majority of the Court in the disposition of this case. I do not consider that there was any evidence of negligence of the defendant company, and therefore the case should have been withdrawn from the jury. The *25release was executed by tbe plaintiff with a full knowledge of its contents, and this was abundantly established by the testimony of the persons who were present at its execution. The plaintiff was injured Avhile he was attempting to cross the track in front of an approaching car and, under all the authorities, he 7 cannot recover in such circumstances. In its most favorable aspect to the plaintiff the occurrence was a mere accident, for which the defendant is clearly not responsible. I would reverse the judgment.
Williams and Dean, JJ., concur in the foregoing dissent.